RECOMMENDED FOR FULL-TEXT PUBLICATION
                Pursuant to Sixth Circuit Rule 206                         2    United States v. Couch                      No. 03-5109
        ELECTRONIC CITATION: 2004 FED App. 0133P (6th Cir.)
                    File Name: 04a0133p.06                                 Kentucky, Roger West, ASSISTANT UNITED STATES
                                                                           ATTORNEY, London, Kentucky, for Appellee.
UNITED STATES COURT OF APPEALS                                                                 _________________
                  FOR THE SIXTH CIRCUIT                                                            OPINION
                    _________________                                                          _________________

 UNITED STATES OF AMERICA , X                                                 BOYCE F. MARTIN, JR., Circuit Judge. Ronald Couch
                                                                           appeals his jury conviction and sentence for distribution of
             Plaintiff-Appellee, -                                         Oxycontin in violation of 21 U.S.C. § 846 and possession of
                                   -
                                   -   No. 03-5109                         a firearm during and in furtherance of a drug trafficking crime
            v.                     -                                       in violation of 18 U.S.C. § 924(c). For the reasons that
                                    >                                      follow, we AFFIRM.
                                   ,
 RONALD COUCH ,                    -                                                                     I.
         Defendant-Appellant. -
                                  N                                          During 2001, the Kentucky State Police began investigating
      Appeal from the United States District Court                         the activities of Roy Couch (Ronald Couch’s nephew) after
     for the Eastern District of Kentucky at London.                       learning that he was involved in the distribution of Oxycontin.
   No. 02-00006—Karen K. Caldwell, District Judge.                         The police made controlled buys of Oxycontin from Jamie
                                                                           Fields and Randall Napier. During these transactions, the
                   Submitted: March 11, 2004                               police learned that Roy Couch supplied Oxycontin to Fields
                                                                           and Napier for sale. Additionally, the police made controlled
               Decided and Filed: May 10, 2004                             buys directly from Roy Couch as well as Vernon Todd Jelly.
                                                                           The police investigation revealed that Roy Couch obtained
Before: MARTIN, CLAY, and CUDAHY, Circuit Judges.*                         Oxycontin from an individual in Saul, Kentucky. Upon Roy
                                                                           Couch’s arrest, Jelly began buying Oxycontin directly from
                       _________________                                   Ronald Couch (“Couch”). With Jelly’s consent, the police
                                                                           searched his home and found Oxycontin. An interview with
                            COUNSEL                                        Jelly revealed that Couch had supplied Jelly with the
                                                                           Oxycontin from his home in Saul, Kentucky.
ON BRIEF: Elizabeth Ann Cure, COLMAN & CURE,
Bloomington, Indiana, for Appellant. Charles P. Wisdom, Jr.,                 Following this interview, the police sought, received and
ASSISTANT UNITED STATES ATTORNEY, Lexington,                               executed a warrant to search Couch’s home. When the police
                                                                           entered the home, they found Couch in his living room
                                                                           carrying six Oxycontin pills wrapped in aluminum foil and
                                                                           2.295 grams of methamphetamine on his person and
    *
     The Honorab le Richard D. Cudahy, Circuit Judge of the United         immediately arrested him. Nearby, the police discovered a
States Court of Appeals for the Seventh Circuit, sitting by designation.

                                   1
No. 03-5109                       United States v. Couch       3    4    United States v. Couch                     No. 03-5109

loaded assault rifle in plain view on top of a cabinet. In a                                      II.
corner of Couch’s garage, the police discovered over $10,000
in cash and a loaded Smith & Wesson .357 caliber handgun–a            On appeal, Couch argues that the district court erred in
weapon that the police knew to be commonly associated with          denying his motion to suppress the evidence found in his
drug trafficking crimes. Elsewhere in Couch’s garage, the           home. Specifically, he contends that the police lacked
police discovered over 200 pills wrapped in aluminum                probable cause to obtain a search warrant because the
foil–including Zantac, Lorcet and other Schedule III pain           affidavit filed by the police failed to show that Jelly was a
killers–as well as nine shotguns and rifles. A search of            reliable informant and the police failed to adequately and
Couch’s vehicle revealed another loaded shotgun.                    independently corroborate the information that Jelly had
                                                                    provided. Additionally, Couch argues that there was
   On September 25, 2001, a multi-count indictment was              insufficient evidence supporting his firearms conviction for
issued against Couch, along with Roy Couch, Jelly, Greg             violating 18 U.S.C. § 924(c). We find these arguments
Hamblin, Napier and Fields. The grand jury specifically             unpersuasive.
charged Ronald Couch with conspiring to possess with the
intent to distribute, and distributing, Oxycontin in violation of                                 A.
21 U.S.C. §846, possession with the intent to distribute
Oxycontin, methamphetamine, and hydrocodone in violation              First, we address Couch’s argument that the district court
of 21 U.S.C. § 841(a)(1), and possession of firearms in             erred in denying his motion to suppress evidence. In
furtherance of a drug trafficking crime in violation of             reviewing a district court’s denial of a motion to suppress
18 U.S.C. § 924(c)(1). Additionally, pursuant to 21 U.S.C.          evidence, we employ a two-fold standard of review. That is,
§ 853, a forfeiture charge was issued against Couch for the         we uphold the district court’s factual determinations unless
$10,466 in currency and twelve firearms found in his home.          clearly erroneous, but we review the district court’s legal
                                                                    conclusions, such as the existence or absence of probable
  On November 21, 2001, Couch filed a motion to suppress            cause, de novo. United States v. Carpenter, 360 F.3d 591,
the evidence seized at his home, arguing that the search            594 (6th Cir. 2004). “‘When reviewing the denial of a motion
warrant was unsupported by probable cause. The district             to suppress, we must consider the evidence in the light most
court denied the motion on April 25, 2002, after hearing            favorable to the government.’” United States v. Rodriguez-
arguments on the issue and requesting additional memoranda          Suazo, 346 F.3d 637, 643 (6th Cir. 2003) (quoting United
regarding the sufficiency of the affidavit supporting the           States v. Garza, 10 F.3d 1241, 1245 (6th Cir. 1993)).
search warrant. On May 13, Couch made an additional
motion to suppress the evidence found at his home, which the          “To justify a search, the circumstances must indicate why
district court denied on May 15. On May 20, a jury found            evidence of illegal activity will be found ‘in a particular
Couch guilty on all counts contained in the indictment.             place.’ There must, in other words, be a ‘nexus between the
Couch was sentenced to six years imprisonment on each of            place to be searched and the evidence sought.’” Carpenter,
his drug convictions, to be served concurrently, as well as five    360 F.3d at 594 (quoting United States v. Van Shutters, 163
years imprisonment on his firearms conviction, to be served         F.3d 331, 336-37 (6th Cir. 1998)). Consistent with the
consecutively–for a total of eleven years imprisonment. This        preference that searches are conducted pursuant to a search
timely appeal followed.                                             warrant, however, this Court affords “great deference” to the
                                                                    magistrate’s probable cause determination. Rodriguez-Suazo,
No. 03-5109                       United States v. Couch       5    6      United States v. Couch                      No. 03-5109

346 F.3d at 643. The relevant inquiry becomes whether “‘the                                         B.
magistrate had a substantial basis for finding that the
[supporting] affidavit established probable cause to believe          Second, we review Couch’s argument that insufficient
that the evidence would be found at the place cited.’” Id.          evidence supported his firearms conviction for violating
(quoting United States v. Davidson, 936 F.2d 856, 859 (6th          18 U.S.C. § 924(c). This Court, in reviewing a claim of
Cir. 1991)). Probable cause, while “incapable of precise            insufficient evidence, must examine the evidence most
definition or quantification into percentages,” Maryland v.         favorable to the United States and determine whether “any
Pringle, 124 S.Ct. 795, 800 (2003), exists when from the            rational trier of fact could have found the elements of the
“totality of the circumstances” there exists a “fair probability”   offense beyond a reasonable doubt.” United States v. Davis,
that fruits of a criminal activity will be located within the       306 F.3d 398, 408 (6th Cir. 2002) (internal quotation marks
premises to be searched, Rodriguez-Suazo, 346 F.3d at 644.          omitted).

   In this case, the information contained in the affidavit             Section 924(c) provides:
supporting the search warrant was not that of an
“uncorroborated tip of an unknown informant.” United States             [A]ny person who, during and in relation to any crime of
v. Perkins, 994 F.2d 1184, 1188 (6th Cir. 1993). The                    violence or drug trafficking crime . . . for which the
informant’s identity, Jelly, was known to the officers and              person may be prosecuted in a court of the United States,
because Jelly was named in the affidavit, he could potentially          uses or carries a firearm, or who, in furtherance of any
be held accountable for providing false information.1 Jelly             such crime, possesses a firearm, shall, in addition to the
provided an account of Couch’s criminal activities based                punishment provided for such crime of violence or drug
upon his relationship and personal experience with Couch.               trafficking crime - -
Jelly’s veracity was immediately evident in that the
information he provided coincided with what the police had              (i) be sentenced to a term of imprisonment of not less
already learned from its investigation of Roy Couch. Thus,              than 5 years.
we conclude that the magistrate had a “substantial basis for
concluding that a search of [Couch’s] home would uncover            18 U.S.C. § 924(c)(1)(A) (emphasis added). In order to prove
evidence of wrongdoing,” United States v. Miller, 314 F.3d          that a defendant has violated section 924(c), the United States
265, 271 (6th Cir. 2002), and accordingly find Couch’s first        must prove that the “‘firearm was possessed to advance or
argument unpersuasive. Cf. Carpenter, 360 F.3d at 594-97            promote the commission of the underlying crime.’” United
(finding that the affidavit supporting the search warrant did       States v. Mackey, 265 F.3d 457, 461 (6th Cir. 2001) (quoting
not contain sufficient facts to support the probable cause          H.R. REP. NO . 105-344 (1997), 1997 WL 668339, at *11-12).
determination, but applying the “good faith exception” to the       That is, the United States must prove a “nexus between the
exclusionary rule).                                                 gun and the crime charged.” Id. at 462. Although possession
                                                                    of a firearm in the same premises as the drug trafficking
                                                                    activities alone is insufficient to support a conviction under
                                                                    section 924(c), a jury can reasonably infer that firearms which
                                                                    are strategically located so as “to provide defense or
    1
     Kentucky Revised Statutes § 519.040(1)(d) makes it a Class A   deterrence in furtherance of the drug trafficking” are used in
misdemeanor to “knowingly give[] false information to any law       furtherance of a drug trafficking crime. See id. at 462-63.
enforcement officer with intent to implicate another.”
No. 03-5109                    United States v. Couch      7

   In this case, as discussed, a loaded assault riffle was in
plain view at the location where the officers arrested Couch.
Moreover, the police located an additional eleven guns in
Couch’s garage–the area where Couch’s drug transactions
were known to occur and where the officers located over 200
additional pills. Furthermore, the officers testified that at
least one of the particular firearms discovered–the Smith &
Wesson handgun–is commonly associated with drug
trafficking crimes. Considering the foregoing, we conclude
that any rational trier of fact could have concluded that the
United States proved the elements of the crime beyond a
reasonable doubt.
  Accordingly, we AFFIRM the judgment of the district
court.